COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Benedict Chinonso Emesowum v. The State of Texas

Appellate case number:    01-14-00116-CR

Trial court case number: 1849562

Trial court:              County Criminal Court at Law No 10 of Harris County

        We have been notified that appellant’s petition for discretionary review of our order of
July 8, 2014 with the Texas Court of Criminal Appeals has been dismissed as untimely filed.
We have also received an information sheet dated October 30, 2014 from the court reporter,
Bonnie Rodriguez, indicating that she has not been paid for the reporter’s record.
        We intend to move forward with this appeal on any points and issues which do not
require a reporter’s record. TEX. R. APP. P. 38.8(b)(4). Appellant’s brief is due 30 days from the
date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: October 4, 2014